PER CURIAM.
Wayne Charles Washer appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm as to Grounds Three and Four. However, because the record does not conclusively refute Washer's claims that counsel was ineffective for failing to request a jury instruction on self-defense and failing to secure and introduce exculpatory evidence, namely a GPS device, we reverse the summary denial of Grounds One and Two and *859remand for attachment of portions of the record conclusively refuting those claims or for an evidentiary hearing. See Freeman v. State, 761 So.2d 1055, 1061 (Fla. 2000) ("[A] defendant is entitled to an evidentiary hearing on a postconviction relief motion unless (1) the motion, files, and records in the case conclusively show that the prisoner is entitled to no relief, or (2) the motion or a particular claim is legally insufficient." (citing Maharaj v. State, 684 So.2d 726 (Fla. 1996) )).
AFFIRMED in part, REVERSED in part, and REMANDED.
COHEN, C.J., TORPY and BERGER, JJ., concur.